PER CURIAM.
We agree with appellant Bonnie Dunn-Lackey that she has sufficiently alleged a cause of action for defamation against the individual appellees, Tony Smith and Gerald Adams, in her Second Amended Complaint. Specifically, paragraphs 15 and 25 of the Complaint allege defamatory and malicious conduct on the part of the individual appel-lees. Other allegations state the appellees were acting outside their authority as city employees at the time in question.
Accordingly, we reverse and remand for further proceedings consistent herewith.
ANSTEAD, GUNTHER and KLEIN JJ., concur.